Order filed November 26, 2013.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00167-CV
                                   ____________

                       VONDA BARNHART, Appellant

                                        V.

              SYLVIA MORALES AND LUIS PEREZ, Appellees


                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-17655

                                     ORDER

      This is an appeal of a judgment in favor of Sylvia Morales and Luis Perez.
The appeal was abated pursuant to the Texas Insurance Code. See Tex. Ins. Code.
§§ 443.08 and 462.309. The period for a stay of as set out in Tex. Ins. Code §
462.309 has expired. Unless any party files a response within fifteen days of the
date of this order demonstrating that the stay has been extended, the appeal will be
reinstated.

                                  PER CURIAM